PER CURIAM.
Respondent moves to dismiss a purported appeal from an order. At the time the purported notice of appeal was served, no order had been made or entered. One was made three days after and entered some two weeks after the attempt to perfect an appeal. No authority is given by statute for the taking of an appeal prior to the entry of the order appealed from. Therefor the attempted appeal was premature and 'of no effect. Martin v. Smith, 11 S. D. 437, 78 N. W. 1001. There was no appeal; there is nothing to dismiss; but this court will treat 'the said ¡motion to dismiss as a motion to strike the *171cause from the records of this court. Aldrich v. Public Opinion Pub. Co., 27 S. D. 589, 132 N. W. 278.
The cause should be, and is, stricken from the records of this court.